               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Andres L. Glenn,                      )     C/A No.: 3:20-1774-CMC-SVH
                                       )
                    Plaintiff,         )
                                       )
       vs.                             )        ORDER AND NOTICE
                                       )
 Elanor McNite,                        )
                                       )
                    Defendant.         )
                                       )

      Andres L. Glenn (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint against Elanor McNite (“Defendant”). Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff’s alleges Defendant cursed him out and stated she had a house

for American people. [ECF No. 1]. He claims she has “John Richardson[’s] land

in lower Richland.” Id. Plaintiff further states that he, “his grandson[,] wants

that land back from her slander for no re[a]son.” Id.
II.   Discussion

      A.    Standard of Review

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

                                       2
v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.     Analysis

             1.     Failure to Meet Pleading Requirements for Complaint

      Plaintiff has failed to meet the minimal standards for the filing of a

complaint. A civil action is commenced by filing a complaint with the court.

Fed. R. Civ. P. 3. Pursuant to Fed. R. Civ. P. 8(a), a pleading that states a claim

for relief must contain:

      (1)    a short and plain statement of the grounds for the court’s
             jurisdiction, unless the court already has jurisdiction and
             the claim needs no new jurisdictional support;
      (2)    a short and plain statement of the claim showing that the
             pleader is entitled to relief; and
      (3)    a demand for the relief sought, which may include relief in
             the alternative or different types of relief.

      Plaintiff’s complaint does not meet the requirements under Fed. R. Civ.

P. 8(a). Plaintiff’s complaint is not on a standard complaint form and does not

state any basis for jurisdiction. [ECF No. 1]. As to the second requirement,

Plaintiff provided a short, plain statement, but his statement does not show he

is entitled to relief. Id.

      Plaintiff also failed to comply with the requirement in Fed. R. Civ. P.

10(a) that “[e]very pleading must have a caption with the court’s name, a title,

                                        3
a file number, and a Rule 7(a) designation.”

      Finally, Plaintiff did not comply with the requirement in Fed. R. Civ. P.

11(a) that “[e]very pleading, written motion, and other paper must be signed

by . . . a party personally if the party is unrepresented. Plaintiff failed to sign

the complaint he filed with the court.”

      For the foregoing reasons, Plaintiff’s complaint is subject to summary

dismissal for failure to meet the minimal requirements for the filing of a

complaint.

             2.    Lack of Subject-Matter Jurisdiction

      Federal courts are courts of limited jurisdiction, “constrained to exercise

only the authority conferred by Article III of the Constitution and affirmatively

granted by federal statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352

(4th Cir. 1998). Accordingly, a federal court is required, sua sponte, to

determine if a valid basis for its jurisdiction exists “and to dismiss the action if

no such ground appears.” Id. at 352; see also Fed. R. Civ. P. 12(h)(3) (“If the

court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”). Although the absence of subject-matter jurisdiction

may be raised at any time during the case, determining jurisdiction at the

outset of the litigation is the most efficient procedure. Lovern v. Edwards, 190

F.3d 648, 654 (4th Cir. 1999).

      There is no presumption that a federal court has jurisdiction over a case,

                                        4
Pinkley, Inc. v. City of Frederick, MD., 191 F.3d 394, 399 (4th Cir. 1999), and

a plaintiff must allege facts essential to show jurisdiction in his pleadings.

McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189–90 (1936); see

also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985)

(“[P]laintiffs must affirmatively plead the jurisdiction of the federal court.”).

      When a complaint fails to include “an affirmative pleading of a

jurisdictional basis[,] a federal court may find that it has jurisdiction if the

facts supporting jurisdiction have been clearly pleaded.” Pinkley, 191 F.3d at

399 (citations omitted). However, if the court, viewing the allegations in the

light most favorable to a plaintiff, finds insufficient allegations in the

pleadings, the court will lack subject-matter jurisdiction. Id.

      The two most commonly recognized and utilized bases for federal court

jurisdiction are (1) diversity of citizenship pursuant to 28 U.S.C. § 1332, and

(2) federal question pursuant to 28 U.S.C. § 1331. The allegations contained in

this complaint do not fall within the scope of either form of the court’s limited

jurisdiction.

      Plaintiff fails to allege the case is one “arising under the Constitution,

laws, or treaties of the United States.” See 28 U.S.C. § 1331. Plaintiff alleges

no specific violation of the Constitution or federal statute, and no federal

question jurisdiction is evident from the face of the complaint. See ECF No. 1.

      While Plaintiff does not allege the court has jurisdiction pursuant to

                                        5
diversity, the undersigned has considered whether he could reasonably allege

this basis for the court’s jurisdiction. The diversity statute, 28 U.S.C. § 1332(a),

requires complete diversity of parties and an amount in controversy in excess

of $75,000. Complete diversity of parties in a case means no party on one side

may be a citizen of the same state as any party on the other side. See Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373‒74 nn.13‒16 (1978).

Plaintiff does not set forth any allegations regarding citizenship of the parties.

Therefore, Plaintiff’s complaint fails to demonstrate complete diversity of

citizenship,   rendering     the     court    without    diversity     jurisdiction.

      Accordingly, Plaintiff’s complaint is subject to summary dismissal for

lack of subject-matter jurisdiction.

                   NOTICE CONCERNING AMENDMENT

      Although Plaintiff has failed to allege sufficient facts to support a claim,

he may be able to cure deficiencies in his complaint through amendment. See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir. 2015). Plaintiff

may file an amended complaint by May 29, 2020, along with any appropriate

service documents. Plaintiff is reminded an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

                                        6
complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district judge that the claims be dismissed without leave for

further amendment.

     IT IS SO ORDERED.


May 8, 2020                              Shiva V. Hodges
Columbia, South Carolina                 United States Magistrate Judge




                                     7
